Citation Nr: 1717576	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder

2.  Entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for sleep apnea.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

10.  Entitlement to service connection for a lumbar spine disorder.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to service connection for a gastrointestinal disorder.  

15.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with polysubstance abuse, evaluated as 50 percent disabling prior to February 1, 2012, and as 70 percent disabling since February 1, 2012.

16.  Entitlement to a higher rating for seborrheic dermatitis, evaluated as 10 percent prior to November 1, 2016, and as noncompensable since November 1, 2016.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, and from September 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2014 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.

Although the Veteran requested a Board hearing in his February 2012 substantive appeal, he withdrew his hearing request in correspondence dated in September 2016.   

The issues of entitlement to service connection for a right knee disorder, a left knee disorder, a lumbar spine disorder, a cervical spine disorder, erectile dysfunction, and a gastrointestinal disorder, as well as entitlement to higher ratings for service-connected PTSD with polysubstance abuse and seborrheic dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 1992 rating decision denied a claim of entitlement to service connection for a back injury; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2.  A February 2010 rating decision declined to reopen the Veteran's claims of entitlement to service connection for sacralization of the fifth lumbar vertebra and minimal malalignment of the upper three cervical vertebra; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance.

3.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability. 

4.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.

5.  A February 2010 rating decision denied claims of entitlement service connection for a bilateral knee condition, sleep apnea, and tinnitus; the Veteran did not appeal those determinations and no new and material evidence was received within one year from its issuance.

6.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

7.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

8.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

9.  Evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

10.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active duty service.

11.  The competent evidence of record shows that the Veteran's current sleep apnea is related to active duty service.  


CONCLUSIONS OF LAW

1. The July 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).

2.  The February 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).

3.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

4.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  Evidence received since the February 2010 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  Resolving any doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, given the favorable disposition of the claims decided herein, no discussion of VA's duties to notify or assist is necessary.

II.  New and Material Evidence

The Veteran seeks to reopen claims of entitlement to service connection for a right knee disorder, a left knee disorder, tinnitus, sleep apnea, a lumbar spine disorder, and a cervical spine disorder.  A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record.  Id. 

The procedural history of this claim shows that in a July 1992 rating decision the RO denied entitlement to service connection for a back injury on the bases that the evidence of record failed to establish any complaints, findings, symptoms or diagnosis or neck or back during the Veteran's period of service; and that the subtle changes noted in current X-ray findings were not shown to be related to the Veteran's military service and were likely congenital variants, as the historical evidence of record failed to establish a relationship to an in-service motor vehicle accident in September 1990.  The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The denial became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (1992).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).  

In a February 2010 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for sacralization of the fifth lumbar vertebra and minimal malalignment of the upper three cervical vertebra on the basis that no new and material evidence had been received.  In addition, the February 2010 rating decision denied entitlement to service connection for a bilateral knee condition, tinnitus, and sleep apnea.  Specifically, the claim of entitlement to a bilateral knee condition was denied on the bases that there was no evidence of any complaints of treatment for or diagnosis of a knee condition in service, and post-service treatment reports contained no evidence of a link between any current knee disability and any disease injury or event in service.  The claim of entitlement to tinnitus was denied on the bases that the Veteran's service treatment records contained no evidence of any complaints of treatment for or diagnosis of tinnitus, and a September 2009 VA examiner found that the Veteran's alleged tinnitus was less likely than not caused by or a result of military noise exposure.  The claim of entitlement to sleep apnea was denied on the bases that the Veteran's service treatment records contained no evidence of any complaints of treatment for or diagnosis of sleep apnea, and post-service treatment records contained no evidence of a link between his sleep apnea and any disease injury or event in service.  The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The denial became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).  

In December 2013, the Veteran petitioned to reopen his previously-denied service-connection claims.  

At the time of the last prior final denial in February 2010, the relevant evidence of record included the Veteran's service treatment records, VA treatment records dated through May 2009, the report of an April 1992 VA examination, the report of a September 2009 VA respiratory system examination, the report of an October 2009 VA audiology examination, the report of an October 2009 VA psychiatric examination, private treatment records, and statements made by the Veteran.  

Since the last prior final denial in February 2010, the relevant evidence of record includes VA treatment records dated through February 2016; various medical articles submitted by the Veteran in May 2014; the report of a March 2014 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx examination;  the report of a March 2014 VA Back (Thoracolumbar Spine) Conditions examination; the report of a March 2014 VA Knee and Lower Leg Conditions examination, and the report of a March 2014 VA Hearing Loss and Tinnitus examination.  

With respect to the issues of entitlement to service connection for right and left knee disorders, the March 2014 VA Knee and Lower Leg Conditions examination provides diagnoses and opinions relevant to the Veteran's bilateral knees.  With respect to the issue of entitlement to service connection for tinnitus, the March 2014 VA Hearing Loss and Tinnitus examination provides a diagnosis and opinion relevant to the Veteran's claimed tinnitus.  With respect to the issue of entitlement to service connection for sleep apnea, the articles submitted by the Veteran in May 2014 suggested a link between the Veteran's service-connected PTSD and his diagnosed sleep apnea.  With respect to the issues of entitlement to service connection for lumbar spine and cervical spine disorders, the March 2014 VA Back (Thoracolumbar Spine) Conditions examination provides a diagnosis and opinion relevant to the Veteran's spine.  

As this newly-submitted evidence relates to previously unestablished elements of the claims and, when viewed together with the evidence previously of record, raises a reasonable possibility of substantiating the claims, the evidence is considered both new and material. As such, the claims are reopened.  Shade, 24 Vet. App. 110.  While the reopened issues of entitlement to service connection for tinnitus and entitlement to service connection for sleep apnea will be addressed in this decision, the remainder of the reopened claims will be discussed further in the Remand section below.  

III.  Service Connection Claims

Having reopened the Veteran's various claims of entitlement to service connection, the Board will now address the claims pertaining to tinnitus and sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163  (2004).

Tinnitus

The Veteran contends that his tinnitus is causally related to his period of active duty service.  Specifically, he has competently reported experiencing periodic, daily tinnitus since his exposure to artillery fire during active military service.  

First, the record clearly indicates that the Veteran currently suffers from tinnitus. The Veteran underwent VA audiological examinations in September 2009 and March 2014.  The Veteran reported to both examiners that he was currently experiencing the symptoms of tinnitus, including a periodic ringing or howling in both ears.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element has been met.

Further, the record contains competent evidence of an in-service event.  A review of the Veteran's service personnel records indicate that his military occupational specialty was cannon crewmember.  In addition, these records reveal that he earned the "sharpshooter badge rifle."  As such, in-service noise exposure is conceded, and the second Shedden element has been met.

Finally, the record contains competent evidence of a nexus between the Veteran's tinnitus and service.  During his September 2009 VA audiology examination, the Veteran reported that he experienced tinnitus since his exposure to artillery fire during active military service.  A veteran is competent to report that which he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's competent testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2016), as it indicates that his tinnitus had its onset during service and has continued ever since.  The Court of Appeals for Veteran's Claims has held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology. See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board acknowledges that the September 2009 and March 2014 VA examiners did not offer positive nexus opinions regarding the Veteran's tinnitus and his active duty service.  The September 2009 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his history of military noise exposure on the bases that he exhibited clinically normal hearing sensitivity, that there was no evidence of noise damage or dysfunction to his to his cochlear outer hair cells, that there had been no change in his bilateral hearing sensitivity since his military enlistment in 1985, that research studies had shown that hazardous noise exposure had an immediate effect on hearing, and that only seldom did noise exposure cause permanent tinnitus without also causing hearing loss.  Similarly, the March 2014 VA examiner opined that the Veteran's tinnitus was not caused by or a result of his history of military noise exposure on the bases that comparison of his current audiological results to that of his 1986 baseline audiogram showed no clinically significant, permanent decrease in bilateral hearing sensitivity during active military service; that the Veteran reported having tinnitus after hearing loud booms and during and after being in loud environments, which was a normal phenomenon; that any tinnitus the Veteran may have had during military service was only temporary in nature; and that only seldom did noise exposure cause a permanent tinnitus without also causing hearing loss.  However, the Board finds that the examiners' opinions hold limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). 

The September 2009 VA examiner based the negative nexus opinion largely on the fact that the Veteran did not exhibit hearing loss, and that tinnitus due to noise exposure seldom occurred without associated hearing loss, without adequately considering the Veteran's competent statements of experiencing tinnitus since service.  The March 2014 examiner based the negative nexus opinion on the notion that the Veteran only reported "brief spontaneous tinnitus, lasting seconds to minutes" after exposure to noise, and did not address the previous instances in the record where the Veteran described "periodic, daily tinnitus."  Thus, upon the Board's determination of in-service noise exposure, the third and final Shedden element has been met.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty service.  As such, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran also contends that his sleep apnea had its onset during his period of active duty service.  Specifically, he reported symptoms of obstructive sleep apnea since the 1990s which included snoring, periods of apnea during the night in which he would wake up gasping for air, excessive daytime somnolence, and not feeling well rested in the morning.  In addition, while deployed to the Southwest Asia theater of operations, the Veteran reported that his sleep apnea symptoms worsened and that he had difficulty with focusing and concentrating secondary to sleep deprivation.  

First, the record clearly indicates that the Veteran has been diagnosed as having sleep apnea.  Symptoms of sleep apnea were noted in 2000 (at which time he was referred for a continuous positive airway pressure (CPAP) machine), and obstructive sleep apnea was formally diagnosed in 2009.  Accordingly, the first Shedden element has been met.

Further, the record contains competent evidence of an in-service event.  The Veteran's service personnel records indicate that he in the Southwest Asia theater of operations from October 1990 to April 1991, during which time the Veteran indicated that he was exposed to constant oil fires and dust.  As such, the second Shedden element has been met.

Finally, the record contains competent evidence of a nexus between the Veteran's sleep apnea and his period of active duty service.  The Veteran was provided with a VA Respiratory System examination in September 2009, at which time he was diagnosed as having sleep apnea.  Significantly, the VA examiner opined that the Veteran's sleep apnea was most likely permanently aggravated by in-service events.  The examiner based this opinion on the Veteran's credible accounts of experiencing symptoms of sleep apnea since the 1990s, experiencing a worsening of sleep apnea symptoms while deployed in the Southwest Asia theater of operations, and being exposed to oil fires and dust while in Southwest Asia.  There is no other conflicting medical opinion of record.  Thus, the third and final Shedden element has been met.

Therefore, resolving the benefit of the doubt in favor of the Veteran, service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened.



REMAND

The Veteran also seeks entitlement to service connection for a right knee disorder, a left knee disorder, a lumbar spine disorder, a cervical spine disorder, erectile dysfunction, and a gastrointestinal disorder, as well as entitlement to higher ratings for service-connected PTSD with polysubstance abuse and seborrheic dermatitis.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claims of entitlement to service connection for right knee and left knee disorders, the Veteran argues that his current bilateral knee disorder was incurred during his period of active duty service.  Specifically, he has asserted that his knee disorder is due to running and carrying ruck sacks during service; alternatively, he has asserted that his knee disorder is due to an in-service motor vehicle accident.  A review of the Veteran's service treatment records confirm that he was involved in a motor vehicle accident in September 1990.  A contemporaneous private treatment record dated in September 1990 indicated that the Veteran was in the front passenger seat of a car when it was struck from behind by a truck traveling at approximately 50 miles per hour, the impact of which was severe enough to total the Veteran's car.  The September 1990 private treatment record also noted that the Veteran was suddenly jerked forward with his right leg extended and then jerked backward and sideways after the impact, with his right leg hitting against the dashboard.  It does not appear that there was a VA examination pertinent to the bilateral knees of record when the RO initially denied his claims of entitlement to service connection in a February 2010 rating decision.  However, a VA Knee and Lower Leg Conditions examination was obtained in March 2014 after the Veteran sought to reopen his previously denied claims, at which time the examiner diagnosed him as having degenerative joint disease of the bilateral knees.  However, in lieu of a nexus opinion regarding the probable etiology of the Veteran's bilateral knee condition supported by rationale, the examiner simply stated that there was no new evidence relating to the claimed knee condition that would change the previous denial of service connection for a knee condition, and thus indicated that the claimed knee condition was less likely as not related to or a residual of military service.  As there is no VA opinion of record which adequately provides an opinion as to the probable etiology of the Veteran's disorders of the right knee and left knee, the Board finds that another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With respect to the claims of entitlement to service connection for lumbar spine and cervical spine disorders, the Veteran also claims that these disorders were incurred during his period of active duty service.  Specifically, the Veteran asserts that his back pain developed as a result of lifting 100-pound projectiles and artillery in the course of his duties as a cannon crewmember; alternatively, he asserted that these disorders were caused by the documented in-service motor vehicle accident in September 1990.  A contemporaneous private treatment record from September 1990 indicated that the Veteran complained of persistent neck pain and back pain following the motor vehicle accident, at which time he was noted to have decreased range of motion in all directions, and he was diagnosed as having "post-traumatic, moderately severe cervical and lumbosacral sprain and myofascial syndrome."  The Veteran was provided with a VA examination in April 1992, at which time he complained of back pain, especially in the lumbosacral region.  Based on X-ray findings, the examiner diagnosed the Veteran as having whiplash of the neck and lumbosacral spine, with possible subtle misalignment between the upper three vertebrae and the lower three vertebrae in the cervical spine, as well as sacralization of the fifth lumbar vertebrae with minimal scoliosis.  However, the April 1992 VA examination report did not contain a nexus opinion regarding the probable etiologies of these findings.  The Veteran was more recently provided with a VA Back (Thoracolumbar Spine) Conditions examination in March 2014, at which time the examiner noted that he had been diagnosed as having degenerative disc disease of the lumbar spine since 1990.  The Board notes that 1990 falls within the Veteran's period of active duty service; curiously, however, the March 2014 VA examiner concluded that, "There is no new evidence of a chronic back condition that would change the previous denial for s/c of back condition.  Thus claimed back condition is less as likely as not r/t or a residual of military service."  Furthermore, the Board notes that the March 2014 VA examination only pertained to the Veteran's lumbar spine and did not address his symptoms of the cervical spine.  As there is no VA opinion of record which adequately provides an opinion as to the probable etiology of the Veteran's disorders of the lumbar spine and cervical spine, the Board finds that another VA opinion must be obtained.  See Barr, supra.  

With respect to the claim of entitlement to service connection for erectile dysfunction, the Veteran asserts that his current erectile dysfunction is either caused or aggravated by his service-connected PTSD and polysubstance abuse, or medications used to treat his PTSD and polysubstance abuse.  The Veteran was provided with a VA Male Reproductive System Conditions examination in March 2014, at which time he was diagnosed as having erectile dysfunction.  However, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's medication for the service-connected PTSD.  In support of this opinion, the examiner explained that:

Cocaine is known to cause erectile dysfunction as it is a vasoconstrictor and it interferes with enzymes needed for an erection.  Chronic use of marijuana, alcohol and other drugs can lead to erectile dysfunction.  Bupropion an SSRI may interfere with erectile function.  Lorazepam too may lead to impotence and change in libido. The Veteran's problem list includes "partner relational problem," lack of intimacy, stress, and unresolved personal conflicts can effect libido and erectile function. Clearly this Veteran has a plethora of co-morbidities that could have led to ED.  It would be a misnomer to identify one particular cause of the Veteran's ED.  It is less as likely as not that the medications used to treat PTSD are the underlying cause of this Veteran's ED.

The Board finds that this opinion is inadequate for several reasons.  First, it focuses exclusively on the relationship between the Veteran's erectile dysfunction and the medication used to treat his PTSD, but does not comment on the relationship between his erectile dysfunction and the PTSD itself.  Furthermore, the examiner supports her negative nexus opinion by stating that chronic use of marijuana, alcohol, and other drugs can lead to erectile dysfunction, yet the examiner does not acknowledge that the Veteran is service-connected for both PTSD and polysubstance abuse.  Additionally, the examiner suggests that she is unable to identify one particular cause of the Veteran's erectile dysfunction, but then provides an opinion that it is less as likely as not (less than 50 percent probability) that the medications used to treat PTSD are the underlying cause of the Veteran's erectile dysfunction, without explaining why the medications used to treat PTSD are less likely to be the underlying cause than the other possible causes.  Finally, the examiner does not provide an opinion as to whether the Veteran's erectile dysfunction is aggravated by any of his service-connected disabilities.  In cases involving secondary service connection claims, a VA examiner must specifically address the matter of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  As such, the Board finds that another VA opinion must be obtained.  See Barr, supra.  

With respect to the claim of entitlement to service connection for a gastrointestinal disorder, the Veteran claims that he suffered from gastrointestinal symptoms since returning from the Southwest Asia theater of operations in 1991; alternatively, he contends that his gastrointestinal symptoms are either caused or aggravated by his service-connected PTSD and polysubstance abuse.  The Veteran was provided with a VA Intestinal Conditions examination in March 2014, at which time he was diagnosed as having irritable bowel syndrome.  However, the examiner opined that the Veteran's irritable bowel syndrome was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that there was no documentation of irritable bowel syndrome in the service treatment records, and no evidence of chronicity of the condition since military service.  However, the Board notes that the VA examiner did not provide an opinion as to whether the Veteran's irritable bowel syndrome was caused or aggravated by any of his service-connected disabilities, to include PTSD with polysubstance abuse.  See El Amin, supra.  As such, the Board finds that another VA opinion must be obtained.  See Barr, supra.  

With respect to the claim of entitlement to a higher rating for service-connected PTSD with polysubstance abuse, the Board notes that the Veteran was most recently provided with a VA examination with respect to this disability in October 2009, approximately eight years ago.  Treatment records associated with the record since that time indicate a worsening of psychiatric symptomatology.  As such, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected PTSD with polysubstance abuse.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Finally, with respect to the claim of entitlement to a higher rating for service-connected seborrheic dermatitis, the Veteran asserted in his May 2014 notice of disagreement that his dermatitis afflicted at least 20 to 40 percent of his body.  At the time of his September 2009 VA Skin Diseases examination, the Veteran reported that his condition was characterized by "intermittent exacerbations."  At that time, the examiner noted that greater than 5 percent but less than 20 percent of his exposed areas were affected, and that less than 5 percent of his total body area was affected.  The Veteran was again provided with a VA Skin Diseases examination in March 2014, at which time the examiner noted that none of his exposed areas or total body area were affected.  However, the Veteran subjectively reported getting "bad" eczema the side of his face, in his hair, on the T-zone area of his face, on his legs, and in his genital area.  The Veteran was provided with his most recent VA Skin Diseases examination in June 2016, at which time he reported eczema on his face, affecting both cheeks and the T-zone area, as well flare-ups in the scalp area.  However, the examiner noted that less than 5 percent of his exposed area and less than 5 percent of his total body area were affected.  As a result of this examination, the RO decreased his 10 percent rating for seborrheic dermatitis to a noncompensable rating effective November 1, 2016.

The Board emphasizes that there are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence, as seems to be the case here.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  The Board stresses that the Veteran's cooperation in coordinating a VA examination during a time of flare-up of his service-connected seborrheic dermatitis is essential in allowing a medical examiner to ascertain the severity of such disorder.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the probable etiology of his diagnosed degenerative joint disease of the bilateral knees.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

With respect to each knee, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to specifically discuss the clinical significance, if any, of the Veteran's reported running and carrying ruck sacks during service, as well as the documented in-service motor vehicle accident in September 1990.

The examiner must not rely solely on the absence of diagnosis in service as the basis for a negative opinion.  The question is whether any current knee disability is related to service.

A complete rationale for any opinion offered should be provided.

2.  Provide the Veteran with a VA examination to determine the probable etiology of his diagnosed degenerative disc disease of the lumbar spine as well as the minimal malalignment of upper three cervical vertebrae.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

With respect to the lumbar spine and cervical spine, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that each disability began in service or is causally and etiologically related to service.

The examiner is asked to specifically discuss the clinical significance, if any, of the Veteran's reported lifting of 100-pound projectiles and artillery in the course of his duties as a cannon crewmember, as well as the documented in-service motor vehicle accident in September 1990.

The examiner must not rely solely on the absence of diagnosis in service as the basis for a negative opinion.  The question is whether any current lumbar spine and/or cervical spine disability is related to service.

A complete rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his erectile dysfunction.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction was caused or aggravated by the Veteran's service-connected PTSD with polysubstance abuse.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

If an opinion cannot be rendered without resorting to mere speculation, then the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his diagnosed irritable bowel syndrome.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any his diagnosed irritable bowel syndrome was caused or aggravated by his service-connected PTSD with polysubstance abuse.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD with polysubstance abuse.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. The examiner should also discuss the Veteran's occupational impairment caused by the service-connected PTSD, to include the effect of the Veteran's service-connected disability on the ability to secure and follow substantially gainful employment.  A rationale should be given for all opinions and conclusions rendered.

6.  Schedule the Veteran for a VA examination to determine the severity of his service-connected seborrheic dermatitis.  Make an attempt to schedule the VA skin examination such that it may be conducted when the Veteran's service-connected seborrheic dermatitis is exacerbated.  If such examination cannot be conducted during a period of flare-up of the skin disorder, then the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

The examiner should report the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected seborrheic dermatitis, including identifying the extent of area affected during flare-ups.

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required and, if so, the total duration required over the past 12 months.

The examiner must also indicate the effect of the Veteran's service-connected seborrheic dermatitis on his occupational and social functioning and his ordinary activities of daily life (including during flare-ups).

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

7.  Finally, readjudicate the claims.  If any benefit on appeal remains denied, then issue a supplemental statement of the case to the Veteran and his attorney and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


